The facts stated in the prevailing opinion conclusively show that the railroad company and its employees were negligent and that the plaintiff sustained the injury complained of in consequence of such negligence, but there is not one syllable of testimony pointed out nor is a single fact recited in the opinion which shows or tends to show that the defendant now on trial was negligent or failed to perform any duty which it owed to the plaintiff. It had no control over the switching of the cars which caused plaintiff's injury, nor did it know or have any means of knowing that the railroad company intended to make this switching movement at that time, nor did it have any reason to anticipate that such a movement would be made.
It is a novel proposition of law that, because it is the duty of the master to provide a reasonably safe place for his employees to work he must anticipate that some third party, over whose actions he has no control, will negligently do an act which may result in injury to one of his employees, where the master has no knowledge or information or reason to believe that the negligent act is about to be committed.
For these reasons, I can not concur in the majority opinion. *Page 423